IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,670-01


                       EX PARTE ERIC ANTHONY MASSO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1496119-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to 180 days in the state jail.

        Applicant contends, after laboratory testing of the substance he possessed was made known

to him, that his guilty plea was involuntary. Ex parte Morrow, 952 S.W.2d 530, 534 (Tex. Crim.

App. 1997).The trial court finds, “At the time of Applicant’s offense, amphetamine in the

formulation present in this case had been approved by the FDA and could not support [the]
                                                                                                    2

conviction.” The trial court, with the State’s agreement, recommends that relief be granted. The

findings and recommendation are supported by the record.

       Relief is granted. The judgment in Cause No. 1496119 in the 184th District Court of Harris

County is set aside, and Applicant, if in custody, is remanded to the custody of the Sheriff of Harris

County to answer the charges as set out in the information. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 5, 2016
Do not publish